Title: To Thomas Jefferson from William Short, 7 June 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June 7. 1791.

My last private to you was sent by Petit who sailed in the French May packet. It was lengthy as are most of the letters I write to you in hopes of their inducing you to follow the example. Yours by M. Terrasson of Mar. 16. is the last I have recieved from you (private). Next before that was that of Jan. 24. which is the only one received since yours of Sep. 30. 90.—The private letters which I have written to you and of which the reciept is not yet acknowleged are Sep. 9. Oct. 30. Nov. 7. (as you have acknowleged my No. 46. I take it for granted you recieved that which accompanied it, but had not time to acknowlege it) Dec. 29. Jan. 17. Feb. 18. March. 30. April 26. May 2.—You have acknowleged the reciept of others written in the months of Sep. Oct. Nov. and Dec.—I cannot help here asking the favor of you to be particular in marking the letters received as well public as private. I have already mentioned to you one or two instances in which I supposed there must be some mistake, similar to that which I am about to mention. In your private of March. 16 you say mine of Oct. 25. was received Jan. 27, and yet you state my No. 44. in your letters of march as missing. These both went by the same hand (M. de St. Triest), and probably under the same cover. I cannot concieve how they could be separated.—You acknowlege the reciept of my letters but say nothing in answer to them. That of Oct. 25. particularly asked you for information concerning several matters.
If I were not afraid of being importunate and if you had not resided here yourself and experienced yourself the disadvantage of recieving so few letters from Congress, I should state to you the various inconveniences resulting from it and the real prejudice it is of to the public service. I leave out of the account the personal desagrément it occasions to him who is employed here.—As your own experience must enable you to appreciate this as fully as I can, I will not allow myself to say any thing further respecting it so far as it concerns  official correspondence. I cannot help adding however that as far as it relates to our private correspondence, it has been impossible for me not to feel myself much mortified by your long silence and particularly on subjects which regard you or your family. Besides the mortification of being sometimes months without hearing from you, and of learning generally through other channels alone what regards you, I have that of reflecting that this silence can proceed only from a supposition that such intelligence must be indifferent to me.—I should have hoped also that you would have given me more information in detail concerning a subject which concerns me. I mean the nomination of diplomatic characters here—such as the cause of the delay after the bill passed last July, and which was hurried in order that the appointments might be immediately made. Your previous letter mentioned this and afterwards without knowing any reason for it I learned that no appointment would take place till the winter and of course that my ‘successor would not come out until the spring.’ From that time therefore that is to say during the whole winter I have been waiting in daily and anxious expectation of learning something definitive. I now suppose that no appointment will take place before october and still it is impossible to be sure of it. So that without knowing why it happens or when it will cease I see the uncertainty of my position prolonged at least during the summer. In one respect I ought to be pleased with this uncertainty as it cannot but be useful to my wishes still it has become so disagreeable as well on account of the present situation of this country, as the time it has lasted that I cannot help wishing it to cease. I may say so boldly now because I suppose after the arrival of Ternant the delay cannot be continued. If I am definitively appointed here I shall think myself well rewarded for the uncertainty I have remained in. But if I am superseded, the longer I shall have remained here the more disagreeable, as the greater must be and will be considered my demerit, since experience could not enable me to counterbalance the qualities of my successor who of course will be without experience.—I will say no more because I feel I am not to be the judge of these considerations, and because I fear of forgetting myself as formerly and saying too much. Still as I take it for granted that the appointments will not be made before this letter arrives and that they will be at the next session I cannot help adding here that although my desire to remain at Paris has much diminished since the last year, for the reasons mentioned in my last letter, still I should like better remaining minister here than going to any other court. That next to this I should prefer London if a minister is named  there, and after that the Hague. I hope the grade there will be the same with that of Lisbon, because in these little places diplomatick characters are much in evidence, and because the title of chargé des affaires is always and in all places considered as a character par interim, and often as a makeshift. Besides after remaining here so long to be sent to an inferior place with the same title would be considered as a means of providing for me in order to remove me from hence and would put me in the awkward posture of being superseded for want of merit. The title of minister-resident as that of Lisbon would be much more agreeable and in my case particularly of being removed from hence, much more honorable. Still I must confess, although I should be mortified, I would accept the grade of chargé des affaires rather than nothing, and that merely because I do not wish at present on account of the circumstances of my affairs and family to return in this moment to fix in the U.S. But whatever appointment I may recieve I should not wish to continue in it more than two or three years at most—and after all I should prefer being settled in Virginia and a member of the federal senate from that State to any appointment that could be given me in Europe, and in such a case it would be agreeable and honorable to have been minister in Europe.—Should it be decided to send another person here and to place me at the Hague there is one thing which would give me the greatest pleasure if it could be effected and I should hope it might if you desired it. It would be to allow me a congé to return to America in the next spring. No inconvenience could result from it as the principal business for the U.S. in Holland is that at Amsterdam and it might be very well attended to by the minister sent here. This congé might be obtained on that consideration and my long absence from the U.S. I own to you however that my reason for desiring it would be in order to return to Virginia and if I could be elected into the senate the fall after to remain there. This I mention of course to you alone, but it is what I should desire above all things. Such a consideration would induce me to encounter the sea with the risk of recrossing it notwithstanding my hitherto unconquerable aversion to it. My mind has come to this by regular gradation in which my fear of the ocean has diminished in proportion as my desire to go and make an attempt to settle myself in America has increased.—Should you find such a congé not to be obtained (and yet I cannot think it when the length of my absence from the U.S. and the little inconvenience of delay in settling at the Hague is considered) then I should prefer returning to the U.S. under the following circumstances to being a meer chargé des affaires at the  Hague. Supposing that it should be found necessary that you should have an assistant in your department for the foreign correspondence with the title of under Secretary of State or some such name or that the foreign department should be given to some one under your direction, which is nearly the same thing, with a decent salary say 1800 or 2000 dollars, if I was thought proper for it I should like it better than being removed from hence to the Hague with the same grade I have here.—But I should prefer being minister Resident at the Hague with the alternative of the congé as mentioned above as it would give me the chance of the senate.—In the case of being appointed under you I hope it would be so contrived as to allow me to go out in the spring only on account of the season, and the opportunity it would give me of passing a short time in England which I should desire much in order to become better acquainted with the politics of that country which I should hope would not be time lost.—I beg you a thousand pardons my dear Sir for all these minute and personal details. I hope and believe you will excuse them when you consider the distance I am from you and the necessity I am [under] of expressing my sentiments to you respecting them. It is to you alone that I could do it and it is the best proof of my constant attachment and friendship, and unbounded reliance on yours.
You will recieve by M. Kellerman who goes to join M. Ternant at Rochefort the tin proofs of P. Jones’s medal which you desired.—Piranesi’s drawings shall be sent to you by Havre, as well as Desgodetz. I will settle also your correspondence with Froullé. Several new books have come out here which I should suppose you would like. They are mostly on political subjects and you will see them spoken of in the gazettes. I have not thought myself authorized to send them to you. You did well to purchase the little encyclopedias when you did. I have been obliged lately to pay 190.?for an edition. They cannot now be bought for less. I am making my collection of books in order to prepare myself for a retreat. I shall purchase as few as possible on account of the uncertainty of the life I am to lead in future.
Tolozan has recieved his box and desires to be remembered to you with his thanks, and I have been solliciting Mr. Grand to have your account made out for some time though in vain. The articles purchased for you, and the wine for the President &c. will be charged to you. You will have credit for the bill sent me last fall and the article mentioned in my letter by Petit. The balance will be remitted to Messrs. V. Staphorst. This will be done in a few days. Mr. Grand  gave me his word it should be done long ago. The balance will be a trifle.
You said in your letters of March you would write in future by the French and English packets. I shall be happy if you do it. Put your letters sent by the English packet under cover to Messr. Donald & Burton, London. I have an account open with them for postage. Of course they will not be burthened with the expence and will forward my letters with pleasure. You may write to me with as much certainty by that means as if I was in Baltimore.
I am sorry you do not give me some accounts of our improvements in manufactures and new productions. It is a most interesting subject. I hear a good deal of the refineries of sugar at Philadelphia and New York, but as you say nothing about them and as I see nothing of them in the late newspapers I do not know what to think of them. I tasted of the sugar in Amsterdam and it appeared to me equal fully to the single refined of the islands. It was not doubted in Amsterdam that it would succeed fully. The subject is much talked of here and particularly since Warville’s travels have appeared. Mde. D’Enville asks me to beg you to send her a sample of the sugar. I will thank you to do it by the first opportunity to Havre or to some one of the consuls who may send it on by the diligence. Let me know if it can be sold as cheap as that of the islands. The Duke de la Rochefoucauld tells me has just received a book printed in the U.S. with types and on paper made there and that the impression is superb. He has promised to send it to me, but I have not yet seen it.
I know not what to do with respect to my funds in America. I have thought much on the subject since your letter of Mar. 16. I know no agent on whom I could rely after the exception you make. Colo. Skipwith has treated me I fear very ill, at least with unpardonable and cruel neglect. Besides my funds being Virga. State certificates if the State undertakes to provide for them as I have heard they will do and as Maryland has done, it is better than funding them as proposed by the late law which is abominably unjust as to State certificates. They could not therefore be placed in the bank without considerable loss as they must be sold, or funded agreeable to the late law, in order to do it. I shall write to Mr. Donald however to authorize Mr. Brown of Richmond to vest one half of them in the bank by sale or funding if he finds it proper on the then view of circumstances. Mr. Donald tells me that full discretion in all cases may be left to Mr. Brown and yet it is certain that Mr. Brown is concerned himself and owner of similar funds.—I have not given  and shall not give any reason to Mr. Donald for wishing to vest my funds or a part of them in the bank. Should any remarkable circumstance take place I hope my dr. Sir, you will get over your scruples and from your friendship for me and direct Mr. Brown of Richmond [con]fidentially what to do. He will of course follow your instructions.—Adieu. Let me hear from you and believe me your friend & servant,

W Short

